DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states “the rear wheels each have one of the drives configures to compensate for lifting of the front wheels”, however, none of the previous claims have state that the front wheels are lifted for any reason, do the front wheels lift due to rough terrain, or just to change a wheel, also, there has been no mention of a suspension system that is able to lift the wheels. Examiner is unsure as to what applicant is trying to claim. 
Claim 41 (and therefore claims 42-57) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim states that “ the TOAD has a the control subsystem with approximately a 1kHz bandwidth”, however the specification and claims do not mention 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8,9,12,13,16-20,27,28,32,35,39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ketcham (US 5330020). Ketcham discloses a trailer hauling system comprising: 
a towable autonomous dray (TOAD, 10) configured to follow a pilot vehicle (1); 
wherein the TOAD is an unmanned vehicle; 
wherein the TOAD has one or more wheels (12) configured to move the TOAD; and 
wherein the TOAD is self-powered independently of the pilot vehicle (as it has the engine 31,41) to provide motive power for hauling a trailer.
Regarding claim 2, wherein the TOAD is semi-autonomously controlled (as it is unmanned but controlled from the pilot vehicle, see Col4, lines 3-16).
Regarding claim 3, wherein the pilot vehicle is human controlled (as it is a normal vehicle).

Regarding claim 5, wherein the TOAD has a tow hitch (14) where the trailer is coupled to the TOAD.
Regarding claim 6, wherein the TOAD has a braking system (46) that is independent from the pilot vehicle.
Regarding claims 8 and 9, wherein the TOAD has a powertrain/engine (31,41) that is independent from the pilot vehicle.
Regarding claim 12, the TOAD has a controller (30) independent from the pilot vehicle.
Regarding claim 13, wherein the TOAD and the pilot vehicle communicate via a communication system (13b,13a).
Regarding claim 16, further comprising a trailer (2) and the trailer is mechanically coupled to the TOAD.
Regarding claim 17, the pilot vehicle is in front of the TOAD (see figure 1).
Regarding claim 18, wherein the pilot vehicle can derate performance to match the TOAD by releasing the gas pedal.
Regarding claim 19, wherein the TOAD has a shorter wheelbase than the pilot vehicle (see figure 1).
Regarding claim 20, wherein the TOAD includes a tow hitch (14) where the trailer is coupled to the TOAD.
Regarding claim 27 and 28, the TOAD has independent braking for its wheels, as there is no connection of the brake system of the pilot vehicle to the brake system in the TOAD, additionally the TOAD has a drive means (33) or hydraulic motors (44) for each wheel.

Regarding claim 35, wherein the TOAD is able to mechanically coupled to the pilot vehicle (see figure 1).
Regarding claims 39 and 40, wherein the TOAD can be unattached from the pilot vehicle (by undoing the hitch) and is configured to maintain a distance range from the pilot vehicle is the vehicle was to be moved a short distance away (such as a car length) from the TOAD and the vehicle was parked and not moved.
Regarding claim 58, wherein the use of the apparatus disclosed by Ketcham ends with hitching the trailer to the TOAD (with its existing powertrain), following the pilot vehicle and towing the trailer via motive power of the TOAD.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7,10,11 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Severinsky (US 2001/0039230). Ketcham does not discloses a hybrid powertrain and regenerative braking. However, Severinsky discloses a hybrid vehicle with a hybrid powertrain (see figure 3) with regenerative braking (see Para. 0286). It would have been obvious for one of ordinary skill in the art to modify Ketcham by changing the powertrain to a hybrid powertrain with an electric motor (25), in order to have a modern type of powertrain that is able to run on electricity and also run on the engine when the batteries run out of current, wherein the hybrid powertrain would allow the TOAD to travel further without needing to refill on gasoline. Additionally providing the TOAD with regenerative braking also enhances the distance the TOAD is able to travel, by recharging the batteries when braking.
Regarding claim 36, Ketcham does not mention a drawbar, however figure 1 shows a bar coming out of the rear end of the pilot vehicle, wherein said bar can be considered a drawbar.
Regarding claim 37, Ketcham further discloses cables (13a,13b) which function to slow down either side of the vehicle, thereby allowing for easy steering (see Col. 4, lines 46-58), additionally those cables are connected to the pilot vehicle through the drawbar.
Regarding claim 38, wherein the slowdown of the wheels by the cables (13a,13b) can also be considered as braking the wheel.

Claim 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham. Ketcham discloses a connector (14) however, there has been no mention of a receiver type tow hitch or a fifth wheel type hitch. However, it would have been obvious for one of ordinary skill in the art to modify the connector (14) by switching it to a receiver type or a fifth wheel hitch type, in order to be able to pull different types of trailers having different types of connections.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Ferri (US 2014/0054098). Ketcham does not mention front and rear wheels on the TOAD. However, Ferri discloses a towing apparatus with a pair of front and rear wheels (41,42). It would have been obvious for one of ordinary skill in the art to add a second set of wheels to Ketcham in order to distribute the load of the trailer onto another set of wheels, wherein adding the wheels would allow the TOAD to pull a heavier load due to load distribution on more than two wheels. Regarding claim 23, the combination of Ketcham and Ferri ends with a tow hitch being positioned between the front and rear wheels.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Daniel (US 2007/0222183). Ketcham does not mention a retractable hitch. However, Daniel discloses a retractable hitch (see figures 1 and 2). It would have been obvious for one of ordinary skill in the art to modify Ketcham by adding a retractable hitch onto the back of the TOAD, in order to be able to pull trailers without a gooseneck, while also be able to hide the hitch when not in use.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Kincaid (US 3937292). Regarding claim 26, Ketcham does not mention that the wheels on the TOAD are independently steerable. However, Kincaid disclose  a steerable trailer (or trucks as it is called by Kincaid); see Col 6 lines 46-48). It would have been obvious for one of ordinary kill in the art to modify Ketcham by adding steerable wheels onto the TOAD, in order to be able to enhance the maneuverability of the TOAD, which in turn would enhance the utility of the TOAD, since the trailer would be able to be maneuvered easily. 



Claims 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Ferri as applied to claim 1,20 above, and further in view of Kramer (US 6419037). Ketcham and .
Regarding claim  29, the combination of Ketcham and Ferri does not mention each wheel having an electric motor, however, Ketcham already discloses drive means (33) for each wheel, wherein, it would be obvious for one of ordinary skill in the art to modify Ketcham by adding an electric motor for each wheel, in order to drive each wheel at different speeds or in order to have better control of the TOAD due to better maneuverability.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Ferri (US 2014/0054098) as applied to claims 1 and 23 above, and further in view of Kincaid (US 3937292). Ketcham and Ferri mention the front and rear wheels on the TOAD, however, they do not mention the steerable wheels. However, Kincaid disclose steerable a steerable trailer (or trucks as it is called by Kincaid), see Col 6 lines 46-48). It would have been obvious for one of ordinary skill in the art to modify the combination of Ketcham and Ferri by adding steerable wheels, in order to enhance the maneuverability of the TOAD, which in turn would enhance the utility of the TOAD, since the trailer would be able to be maneuvered easily. Wherein Ketcham already discloses a separate drive for each wheel.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Beeson (US 6222443). Ketcham does not mention power couplings on the TOAD. However, Beeson discloses quick couplings for power between a vehicle and a trailer comprising: pin receptacles (108,109) connecting a vehicle with a trailer. It would have been obvious for one of ordinary skill in the art to modify Ketcham by adding couplings for electrical connection in between the TOAD, the pilot vehicle and the trailer, in order to provide an electrical signal for lights or to run certain devices (such as a refrigerator od appliances on the trailer when needed.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham and Beeson as applied to claim 33 above, and further in view of Muller (US 2011/0287888).Ketcham discloses an axle on the trailer, however, Ketcham and Beeson do not mention an electric axle on the trailer. However, Muller discloses a multi axle hybrid system comprising: an electrical axle (9). It would have been obvious for one of ordinary skill in the art to modify Ketcham by adding an electrical axle onto the trailer, wherein the trailer does not have a prime mover and, the couplings in the combination with Beeson can be used to provide power to the electric axle. The combination of Ketcham, Beeson and Muller can be seen as a way to modernized the trailer by allowing the trailer to have a way to drive its wheels, wherein, driving the wheels of the trailer enhances the drivability od the trailer as the trailer could be adjusted at least in a forward direction without having to drive the TOAD.



Claim 13,14 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketcham in view of Kang (US 2016/0337322). Ketcham does not discloses a wireless communication system with a remote control using LiFi system. However, Kang discloses a system comprising: a remote (200,300,400) which is wirelessly connected to controller (500), wherein the wireless signal is a LiFi signal (see Para. .
Allowable Subject Matter
Claims 41-57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MARLON A ARCE/Examiner, Art Unit 3611                                        

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611